Title: To Thomas Jefferson from Joseph Bringhurst, 20 July 1808
From: Bringhurst, Joseph
To: Jefferson, Thomas


                  
                     Esteemed 
                        friend 
                     
                     Wilmington Del: 7 Mo 20th 1808
                  
                  I take the liberty of sending thee an Address to the “Society of Friends,” respecting their political conduct. It is supposed by a member of the Society, & if my conjecture be correct, as to the author, he is a very active & substantial Friend of Chester County Pennsylvania—Such an address proceeding from a real Quaker must be grateful to thyself & the other members of the Administration—The sentiments of the thinking, & more estimable part of the Society, have for the last two years, been bending toward the present Administration, & I entertain a lively hope  the “serious expostulation” will lead them rapidly to sound conclusions on the state of our political affairs—In this place, with a very few exceptions the Society of Friends is sincerely attatched to our present Administration—I hope the day is not far distant when the great body of Society will rank among the warmest supporters of the pacific and dignified measures of our Government—With sentiments of unfeigned esteem I am thy frd
                  
                     Jos: Bringhurst 
                     
                  
               